                         Case 18-10512-CSS              Doc 474      Filed 10/11/18        Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )    Chapter 11
         In re:                                                      )
                                                                     )    Case No. 18-10512 (CSS)
                                   1
         Zohar III, Corp., et al.,                                   )
                                                                     )    Jointly Administered
                                             Debtors.                )
                                                                     )    Hearing Date: November 13, 2018 at 11:00 a.m. (ET)
                                                                     )    Objection Deadline: October 30, 2018 at 4:00 p.m. (ET)
                                                                     )    Ref. Docket Nos. 356, 382 & 432

             NOTICE OF RE-SCHEDULED HEARING REGARDING DEBTORS’ MOTION FOR
               ENTRY OF AN ORDER AUTHORIZING THE USE OF CASH COLLATERAL

         TO:      (A) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
                  DELAWARE; (B) THE OFFICE OF THE UNITED STATES ATTORNEY FOR THE
                  DISTRICT OF DELAWARE; (C) THE INTERNAL REVENUE SERVICE; (D)
                  COUNSEL TO THE PATRIARCH ENTITIES; (E) COUNSEL TO U.S. BANK, AS
                  INDENTURE TRUSTEE; (F) COUNSEL TO ALVAREZ MARSAL ZOHAR
                  MANAGEMENT, LLC; (G) COUNSEL TO MBIA INSURANCE COMPANY;
                  (H) COUNSEL TO CERTAIN HOLDERS OF NOTES ISSUED BY ZOHAR III,
                  LIMITED; AND (I) ANY PARTY THAT HAS REQUESTED NOTICE PURSUANT
                  TO BANKRUPTCY RULE 2002

                       PLEASE TAKE NOTICE that on July 6, 2018, the debtors and debtors in
         possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed the
         Debtors’ Motion for Entry of an Order Authorizing the Use of Cash Collateral [Docket No. 356]
         (the “Motion”). You were previously served a copy of this Motion.

                        PLEASE TAKE FURTHER NOTICE that a hearing on the Motion was held on
         July 23, 2018, at which time the Court approved the Motion on an interim basis. See Docket No.
         382.

                      PLEASE TAKE FURTHER NOTICE that on August 22, 2018, the Court
         approved the Motion on a second interim basis under certification of counsel. See Docket No.
         432.

                       PLEASE TAKE FURTHER NOTICE that any objections (or, in an objection
         has already been filed, supplemental objections) to the Motion are to be filed on or before

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 350
         Fifth Avenue, c/o Goldin Associates, LLC, New York, NY 10118.
01:23722470.1
                      Case 18-10512-CSS       Doc 474     Filed 10/11/18      Page 2 of 2



         October 30, 2018 at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States
         Bankruptcy Court for the District of Delaware, 3rd Floor, 824 Market Street, Wilmington,
         Delaware 19801. At the same time, you are to serve a copy of any objection upon the
         undersigned counsel to the Debtors so as to be received on or before the Objection Deadline.

                     PLEASE TAKE FURTHER NOTICE THAT, NOTWITHSTANDING ANY
         PRIOR NOTICES, A HEARING ON THE MOTION WILL BE HELD ON NOVEMBER 13,
         2018 AT 11:00 A.M. (ET) BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI, IN
         THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,
         824 NORTH MARKET STREET, 5TH FLOOR, COURTROOM NO. 6, WILMINGTON,
         DELAWARE 19801.

                  PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND
         IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.


         Dated: October 11, 2018            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                            /s/ Ryan M. Bartley
                                            James L. Patton, Jr. (No. 2202)
                                            Robert S. Brady (No. 2847)
                                            Michael R. Nestor (No. 3526)
                                            Joseph M. Barry (No. 4421)
                                            Ryan M. Bartley (No. 4985)
                                            Shane M. Reil (No. 6195)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253

                                            Counsel to the Debtors and Debtors in Possession




01:23722470.1
                                                      2
